DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final Office action responsive to the reply filed on February 23, 2022.
Claim 2 was added. 
Claims 1 and 2 are pending.
A Substitute Specification and Abstract were filed for entry.  Each of the Substitute Specification and Abstract have not been entered for reasons provided herein.
Applicant’s manner of making claim amendments and indicating the status of the claims is not consistent with the requirements of 37 CFR 1.121c.  The claim listing on page 22 of the papers filed on February 23, 2022 show two claims identified as a claim 1, where one of the two claims has a claim status identifier as “(Original)” and a second of the two claims has a claim status identifier as “(Currently Amended)”.  Therefore, since this claim listing establishes the pending claims, as applicant has labeled page 22 as “Claim Amendment 1.1 without marking – clean”, these two claims are considered pending in the instant application file for examination.  (It is also to note that no claim has been indicated with a “Canceled” status identifier.)  Furthermore, the second claim number ”1” is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  Therefore, misnumbered claim 1 (second occurrence) has been renumbered as a claim 2, and thus referred to as claim 2 herein this Office action.
Specification
The Substitute Written Specification and Abstract each filed on April 25, 2021 and February 23, 2022, are objected to because they introduce new matter, which was not previously presented and supported in the originally filed disclosure (i.e., the written specification and Abstract each filed on July 21, 2020). The new matter pertains to at least the subject matter of the “elongated strap including a composite structure of “at least a segmented ridged material and an explicitly supported in the originally filed application disclosure papers/sections.
Due to the numerous informalities indicated above, the amendments resulting in the Substitute Written Specification and Abstract papers filed on April 25, 2021 and February 23, 2022, have not been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the segmented ridged material and an elastic material, maintaining elastic and dampening capability across the length of said elongated strap;”
Applicant’s originally filed written specification only explicitly supports characteristics/properties of “elastic properties” (paragraph [0004]), “provides stretching” ([0004]), “to provide a tie that has elastic, spring like properties ..” ([0011]), “The elastomer based self-locking tie provides the ability for the tie to stretch and gives spring like properties …” ([0012]), “the tie is composed of the elastic band” ({0013]), “The elastic band (5) of the tie is made of an elastic material, which gives the tie elastic and stretchable properties.” ([0013]), “elastic material” ([0013]), and “the elastic band (5), and overall body (2), of the tie to stretch when force is applied laterally or tangentially.”([0013]).
Furthermore, the claimed limitation in claim 2, lines 2-4, pertaining to “said elongated strap including a composite structure of at least a segmented ridged material and an elastic material, maintaining elastic and dampening capability across the length of said elongated strap” is considered non-enabling since the written description does not provide an enabling description  describing and identifying a specific example of material that can perform both an “elastic and dampening capability across the length of said elongated strap” while being a “rigid material”.
Consequently, claim 2 presents a great deal of confusion and uncertainty as to the proper interpretation of the claim limitations.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim is narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be 
Furthermore, the claim recites "The device” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  (Note:  A proper introduction phrase to the claim can be “A device”.)  
Additionally, the term “that” renders the claim indefinite since it is not definitive of any structure, and further the term presents uncertainty as to whether “that” is in reference to, the same, or different than the recited “objects” of line 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)2) as being clearly anticipated  by Dyer (U.S. Patent No. 8,726,468).
Dyer (‘468) discloses a device (e.g., 100, 200) that bundles objects (object of 190, as shown in at least Figs. 1C and 1E) in a secure hold while protecting that which is bundled through elastic properties (via dampening film 164, 264, which is/are made of “elastomeric material, … such as silicone elastomer”, and those disclosed in the paragraph beginning on line 61 of col. 7).
Concerning claim 2, as noted above, a great deal of confusion and uncertainty exists as to the proper interpretation of the claim limitations.  Accordingly, rejection under 35 U.S.C. 102 or 35 U.S.C. 103 of the claims as currently written would be improper since doing so would require In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962) and adoption thereof by MPEP § 2173.06 II which states “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art”.   However, the art of record gives a fair appreciation for relevant prior art.
Allowable Subject Matter
	Currently, there is no allowable subject matter of the pending claims.  And particularly concerning claim 2, a determination of patentability of claim 2 cannot be ascertained due to the objections and rejections indicated in this Office action.
Response to Arguments
	Applicant’s remarks on pages 3-7 summarily pertaining to “There are no new matters presented compared to the original submission, only updates to the wording have been made to highlight characteristics of the invention” (pg. 5), and “The segmented ridged sections are used to engage and lock with the bundle head, and are segmented as to allow the function of the elastic and damping properties of the strap base. It is inherent that the elastic properties would be distributed across the length of the bundle. It is inherent that an elastic material would provide dampening effects through the elastic properties and that such material would have a higher frictional coefficient, as to secure bundled articles in place when tightened. One familiar with the art may infer these inherent characteristics, but they have been specifically illustrated as to show the novelty not seen in prior arts and how the present invention in the original submission remains unchanged with no new matter introduced.” (pg. 5) is not persuasive.  Furthermore, applicant’s statement on pg. 7 attesting to “In accordance with 37 CFR 1.125(b), the following statement has been to provided as to clearly demonstrate the lack of new matter under Amendment A1.1 of the Specification; statements made in document titled “OAS _Response_A1.1’, paragraphs CLAIMS 3 and ABSTRACT 3, serve as additional context as to no new matter added to the Specification. I hereby state that the submission, filed in accordance with 37 CFR 1.125(b), herein does not include new matter [or matter which goes beyond the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee found at https://www.uspto.gov/learning-and-resources/fees-and-payment/uspto-fee-schedule#PTAB%20Fees. 
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or 
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073.  The examiner can normally be reached on m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/ Primary Examiner, Art Unit 3677